Title: To Benjamin Franklin from John Bondfield, 13 April 1782
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 13 April 1782
We have advices from Edenton in No. Carolina so late as the 14th March brought by a Vessel arrived at this port the 9th. One of my Letters contains “It is reported an Attack against Charles Town is preparing by General Green 2000 Militia of this State are orderd imediately to join him and all the Troops from Virginia have marchd up”— The Captain informs me a Number of Transports were arrived at Charles Town the English and their Emissaries gave out they had Troops on board. They had certain intelligence to the contrary that they arrived in Ballast and was to wait the event that in case of Nessessity the British Army in Charles Town might have the means to retreat to New York or Jamaica— By a packet arrived at Couronna from the Havanah we have advice of the arrival of Comodore Gillon at that Port with five rich homeward bound Jamaica Men; A fortunate Event as it will ease the State of South Carolina from the Heavy expence of the Outfits of that Expedition and reimburss the Engagements enterd into by Mr Gillon in Europe on that Account.
We are at a loss to construe the Intentions of the British Ministry in stoping the Issuing of Commissions against American Vessels and calling in them that are out. Under these Circumstances should a Vessel of mine be sent into England by a Privateer or other Commissiond vessel of Great Britain not having a Commission against America but only against France and the other Beligert. [Belligerent] Powers in Europe is it your opinion that being reclaimd by my Agent as my property under your Commission or Register she would be recoverd. I shoud be obliged to you for your sentiments on this head.

With due respect I have the Honor to be Sir Your most Obedient Humble Servant
John Bondfield
To His Exellency Benj Franklin Esqr
 
Addressed: A Son Excellence / Benj Franklin Esqr / Ministre Plenipotenre / des Etats Unies / de lAmerique / a / Paris
